NO. 07-09-0365-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL C

                                  NOVEMBER 20, 2009

                          ______________________________


                        CHARLES EDWARD SIMS, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                        _________________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

          NO. 55,097-E; HONORABLE DOUGLAS R. WOODBURN, JUDGE

                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               MEMORANDUM OPINION


       Following a plea of not guilty, Appellant, Charles Edward Sims, was convicted by

a jury of aggravated sexual assault of a child. Sentence was imposed at forty years

confinement. We dismiss this purported appeal for want of jurisdiction.


       A timely and proper notice of appeal invokes this Court’s jurisdiction. State v.

Riewe, 13 S.W.3d 408, 410 (Tex.Crim.App. 2000). When no motion for new trial is filed,

a notice of appeal must be filed within thirty days after the date sentence is imposed. Tex.
R. App. P. 26.2(a)(1). The deadline may be extended if, within fifteen days, the party files

the notice with the trial court clerk and a motion for extension of time in this Court. Tex.

R. App. P. 26.3. This Court has no authority to invoke Rule 2 to enlarge the time in which

to file a notice of appeal. Tex. R. App. P. 2; Slaton v. State, 981 S.W.2d 208, 210

(Tex.Crim.App. 1998).


       The limited documents filed to date reflect that Appellant was sentenced on August

25, 2009. No motion for new trial was filed making the deadline in which to file the notice

of appeal September 25, 2009. With the fifteen day extension provided by Rule 26.3, the

deadline was extended to October 10, 2009.1 Appellant, however, did not file his notice

of appeal until November 6, 2009. Appellant’s failure to timely file his notice of appeal

prevents this Court from having jurisdiction to entertain his appeal.2


       Consequently, the appeal is dismissed for want of jurisdiction.


                                                 Patrick A. Pirtle
                                                     Justice

Do not publish.




       1
        The deadline was further extended to Monday, October 12, 2009, (this Court is not
closed on Columbus Day) because October 10th fell on a Saturday. Tex. R. App. P.
4.1(a).
       2
       Appellant may be entitled to relief by filing a post-conviction writ of habeas corpus
returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time
appeal. Tex. Code Crim. Proc. Ann. art. 11.07(Vernon Supp. 2009).

                                             2